DISMISS and Opinion Filed October 19, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00694-CV

                    CITY OF DALLAS, Appellant
                              V.
         STEVEN H. BLOCK AND PATRICE S. BLOCK, Appellees

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-10239

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Reichek
                           Opinion by Justice Osborne
      Before the Court is appellant’s motion to dismiss the appeal. We GRANT

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Leslie Osborne//
                                          LESLIE OSBORNE
210694f.p05                               JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

CITY OF DALLAS, Appellant                    On Appeal from the 191st Judicial
                                             District Court, Dallas County, Texas
No. 05-21-00694-CV          V.               Trial Court Cause No. DC-20-10239.
                                             Opinion delivered by Justice
STEVEN H. BLOCK AND                          Osborne. Justices Pedersen, III and
PATRICE S. BLOCK, Appellees                  Reichek participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellees STEVEN H. BLOCK AND PATRICE S.
BLOCK recover their costs of this appeal from appellant CITY OF DALLAS.


Judgment entered this 19th day of October, 2021.




                                       –2–